Citation Nr: 0510077	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from September 1942 to 
September 1945.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for asbestosis as a 
result of asbestos exposure.    

The Board notes that, in the September 2003 VA Form 1-9, the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (Travel Board hearing), and thus, the hearing was 
scheduled for February 16, 2004.  Thereafter, the veteran and 
his representative requested an informal conference hearing 
in lieu of a formal hearing due to the declining health of 
the veteran.  Pursuant thereto, a Decision Review Officer 
held the informal conference hearing on February 17, 2004.  
As the record does not contain further indication that the 
veteran and his representative have requested that an 
additional hearing be scheduled, the Board deems the 
veteran's September 2003 request for a Travel Board hearing 
withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2004).

The Board also notes that in the January 2003 notice of 
disagreement, the veteran requested consideration of a claim 
for service connection for residuals of a shell fragment 
wound with retained foreign bodies.  Following an April 2003 
rating decision and a February 2004 notice of disagreement, 
the veteran was provided a statement of the case addressing 
the issue of residuals of a shell fragment wound with 
retained foreign bodies.  At this time the veteran has not 
yet perfected his appeal to the Board, therefore the only 
issue currently before the Board is that set forth on the 
title page of this decision.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran has a current diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the July 2002 RO letter, the February 
2003 RO letter, the July 2003 statement of the case, and the 
August 2004 supplemental statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal.  As no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, and a supplemental statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, a rating decision, a 
statement of the case, and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Review of the service medical records dated from September 
1942 to September 1945 reflects no reference to complaints, 
treatment, or manifestations of asbestosis.  

The veteran's claims file contains various private medical 
records that are completely silent regarding any complaints 
of, treatment for, or diagnoses of asbestosis.  Treatment 
records from John C. Halbrook, M.D., dated between January 
1997 and July 2002 do not diagnose the veteran with 
asbestosis.  A treatment notation from Dr. Halbrook dated in 
April 2002 indicated that computer topography (CT) scans 
showed some bronchitic changes but did not diagnose 
asbestosis.  Medical records from George E. Twente, M.D., 
dated from February 2002 to July 2002 are also included in 
the file, but contain no diagnosis of asbestosis.  

Private treatment records from Frederick T. Duggan, M.D., 
dated between April 2002 and August 2002 do not diagnose the 
veteran with asbestosis.  In a notation dated in April 2002, 
Dr. Duggan indicated that perfusion imaging of the veteran's 
lung showed no definite perfusion defects other than the 
mediastinal structures and heart, but did not diagnose the 
veteran with asbestosis.

In January 2003, the RO received private clinical records 
from the Rush Medical Group dated between September 1998 and 
August 2002.  A medical notation dated in September 1998 from 
the Rush Medical Group indicates that no acute lung 
infiltrate, failure or effusion changes were seen in the 
veteran's lungs.  Additionally, a medical notation dated in 
April 2002 from the Rush Medical Group indicated clear lungs 
and that no active disease process was seen in the veteran's 
lungs.  

The VA examined the veteran in March 2004.  At the March 2004 
VA examination, the examining physician indicated that the 
veteran had smoked three packs of cigarettes a day between 
1935 and 1945, and currently reports shortness of breath.  
The veteran also claimed to have been exposed to asbestos 
while aboard a troop carrier for 14 days, and while he helped 
build a hospital in Guadalcanal.  In both instances the 
veteran was unsure if he was actually exposed to asbestos.  
Upon review of the veterans claims file, the examiner found 
that the veteran lacked significant exposure during military 
service to develop asbestosis.  As well, the examining 
physician found that the veteran was not experiencing active 
lung disease.  A high resolution CT scan of the veteran's 
lungs was performed and revealed no plural plaques or 
calcifications.  There were some findings suggestive of 
asbestos exposure, but they were not significant enough to 
definitely diagnosis pulmonary asbestosis.  The CT scan also 
showed no evidence of diffuse interstitial fibrosis.  The 
examiner also noted that the veteran had normal lung volumes 
and no evidence of restrictive lung disease.  Based on the 
examination, the examining physician diagnosed the veteran 
with asbestos exposure without evidence of pulmonary 
asbestosis. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
asbestosis.  As noted above, there is no current diagnosis of 
asbestosis, and the available objective medical evidence 
shows no definite past diagnosis of asbestosis.  The veteran 
has not submitted or identified any other medical evidence 
that indicates that he has been treated for or diagnosed with 
asbestosis since his discharge from service in 1945 or at any 
other time during his life. 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for 
asbestosis is denied.  The application of the reasonable 
doubt doctrine is, therefore, not warranted in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


